STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 29, 2018
               Plaintiff-Appellee,

v                                                                    No. 339248
                                                                     St. Clair Circuit Court
RANDY JAY GRIFFIN,                                                   LC No. 17-000144-FH

               Defendant-Appellant.


Before: JANSEN, P.J., and K. F. KELLY and BORRELLO, JJ.

PER CURIAM.

         Following a jury trial, defendant appeals as of right his convictions of two counts of
attempted second-degree criminal sexual conduct (CSC-II), MCL 750.520c(1)(a) (victim under
13 years of age); MCL 750.92.1 The trial court sentenced defendant as a third habitual offender,
MCL 769.11, to 4 to 10 years’ imprisonment for each of his convictions of attempted CSC-II and
to lifetime electronic monitoring. For the reasons set forth in this opinion, we affirm defendant’s
convictions and affirm in part and vacate in part defendant’s sentence.

                                       I. BACKGROUND

       This case arises from allegations made by a minor that during the summer of 2009, the
victim and her younger brothers spent a lot of time with their “aunts and uncles,” primarily Anita
Sawdon and defendant, because the victim’s mother “got addicted to drugs.” At that time, the
victim was 10 years old and defendant was 41.

        At trial, the victim testified that defendant would put his hand on her inner thigh near the
crease of her leg and that defendant’s hand touched “the side of [her] girl’s business.” The
victim alleged this conduct occurred while she and defendant watched television. Also, the
victim testified that defendant would lie in bed with her and would touch her back, chest and
thighs. There was additional testimony from the victim that defendant touched her on her
breasts, around her breasts, and would rub the lining of her underwear. Sawdon testified that she


1
  Defendant was also charged with two counts of CSC-II under MCL 750.520c(1)(a). However,
the jury ultimately acquitted defendant of the CSC-II counts.


                                                -1-
observed defendant and the victim together often, and at times, they would be wrestling on the
bed, sometimes with defendant in his underwear.

        At trial, defendant denied any contact with the victim that was of a sexual nature. He
specifically denied ever touching the victim on her chest, buttocks, or back. Defendant testified
that he was informed by police that he was being investigated for a possible charge of criminal
sexual conduct. Defendant moved to Florida shortly after the conversation he had with police
relative to that potential charge. Defendant testified that his sole motivation for moving to
Florida was so he could find a job. A warrant was issued for defendant in 2010 and he was
extradited to Michigan in 2016. Defendant claimed he had no knowledge there was a warrant for
his arrest while he was residing in Florida.

       Over the objection of defendant, M Crim JI 4.4 pertaining to flight was read to the jury.
Ultimately, the jury found defendant guilty of two counts of attempted CSC-II and acquitted
defendant of two counts of CSC-II. Defendant was sentenced as indicated above and this appeal
then ensued.

                                II. INSUFFICIENT EVIDENCE

       On appeal, defendant first contends that the prosecution presented insufficient evidence
during trial to support his convictions. A challenge to the sufficiency of the evidence is reviewed
de novo. People v Harrison, 283 Mich. App. 374, 377; 768 NW2d 98 (2009), citing People v
Cline, 276 Mich. App. 634, 642; 741 NW2d 563 (2007). The evidence must be viewed “in the
light most favorable to the prosecution in order to determine whether a rational trier of fact could
have found that the prosecution proved the elements of the crime beyond a reasonable doubt.”
People v Levigne, 297 Mich. App. 278, 281-282; 823 NW2d 429 (2012), citing People v Petrella,
424 Mich. 221, 268-269; 380 NW2d 11 (1985). It is the role of the trier of fact to determine the
weight of the evidence and evaluate the credibility of witnesses. People v Kanaan, 278 Mich
App 594, 619; 751 NW2d 57 (2008), citing People v Wolfe, 440 Mich. 508, 514-515; 489 NW2d
748 (1992), amended 441 Mich. 1201 (1992).

        When reviewing a challenge to the sufficiency of the evidence, “[a]ll conflicts in the
evidence must be resolved in favor of the prosecution, and circumstantial evidence and all
reasonable inferences drawn therefrom can constitute satisfactory proof of the crime.” People v
Solloway, 316 Mich. App. 174, 180-181; 891 NW2d 255 (2016) (citations omitted).
“Circumstantial evidence and reasonable inferences that arise from such evidence can constitute
satisfactory proof of the elements of the crime.” People v Williams, 268 Mich. App. 416, 419;
707 NW2d 624 (2005), citing People v Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999).
Minimal circumstantial evidence is sufficient to prove a defendant’s state of mind. Kanaan, 278
Mich. App. at 594.

        “The elements of CSC–II are: (1) the defendant engaged in sexual contact, (2) with a
person under 13 years of age.” People v Duenaz, 306 Mich. App. 85, 106; 854 NW2d 531 (2014),
citing MCL 750.520c(1)(a). The statutory definition of “sexual contact” includes “ ‘the
intentional touching of the victim’s or actor’s intimate parts or the intentional touching of the
clothing covering the immediate area of the victim’s or actor’s intimate parts, if that touching can
reasonably be construed as being for the purpose of sexual arousal or gratification, [or] done for

                                                -2-
a sexual purpose . . . .’ ” Duenaz, 306 Mich. App. at 106-107, quoting MCL 750.520a(q)
(alteration in original). Under MCL 750.520a(f), “ ‘intimate parts’ includes the primary genital
area, groin, inner thigh, buttock, or breast of a human being.” “[W]hen determining whether
touching could be reasonably construed as being for a sexual purpose, the conduct should be
‘viewed objectively’ under a ‘reasonable person’ standard.” People v DeLeon, 317 Mich. App.
714, 719-720; 895 NW2d 577 (2016), quoting People v Piper, 223 Mich. App. 642, 647, 650; 567
NW2d 483 (1997) (quotation marks omitted).

        As explained by the Michigan Supreme Court, under MCL 750.92, “an ‘attempt’ consists
of (1) an attempt to commit an offense prohibited by law, and (2) any act towards the
commission of the intended offense.” People v Thousand, 465 Mich. 149, 164; 631 NW2d 694
(2001). The Michigan Supreme Court has “further explained the elements of attempt under our
statute as including ‘an intent to do an act or to bring about certain consequences which would in
law amount to a crime; and . . . an act in furtherance of that intent which, as it is most commonly
put, goes beyond mere preparation.’ ” Id., quoting People v Jones, 443 Mich. 88, 100; 504
NW2d 158 (1993) (citation omitted). “It is the nature of attempt that the offense attempted is not
completed.” People v Robinson, 23 Mich. App. 672, 677; 179 NW2d 239 (1970).

        Relative to defendant’s assertions that the prosecution failed to present sufficient
evidence to support his two convictions of attempted CSC-II, we note that review of the record
reveals that the victim testified that defendant touched her numerous times on her back, chest,
and thighs while she was lying on defendant’s bed. The victim also testified that defendant ran
his fingers “underneath” the “lining” of her “training bra.” According to the victim, defendant
also touched her thigh and buttocks, he would “rub the lining of [her] underwear,” and he would
stick part of his fingers underneath the lining of her underwear and “just rub.” Additionally, the
victim testified that defendant touched her on multiple occasions after he instructed her to sit
with her legs crossed on the couch. According to the victim’s testimony, during those incidents
defendant would “stick his hand on [her] inner thigh close to where the crease of [her] leg [was]”
as they watched “TV or [ate] ribbon candy.” Defendant would “just hold [her] thigh.” However,
the side of defendant’s hand and his pinky finger “touched the side of [her] girl’s business.”

        As to defendant’s assertion that the prosecution only introduced evidence that defendant
touched the areas “near” the victim’s genitals, we note the record demonstrates evidence which
directly refutes defendant’s assertions. Here, the record evidence presented by the victim was
that defendant touched the bottom of her breast, her inner thigh near the crease of her leg and her
genital area. As discussed above, MCL 750.520a(f) provides that “intimate parts” include “the
primary genital area, groin, inner thigh, buttock, or breast of a human being.” Accordingly, the
victim’s testimony, if believed, as to where defendant touched her, provided the trier of fact with
legally sufficient evidence on which to convict defendant of attempted CSC-II.

        Defendant additionally argues that the prosecution failed to present any evidence that
defendant touched the victim intentionally or that he did so for a sexual purpose. On these
issues, case law dictates that minimal circumstantial evidence is sufficient to prove a defendant’s
state of mind. Kanaan, 278 Mich. App. at 594. During trial, the victim explained that defendant
touched her on multiple occasions, both while she was sitting on the couch and while she was
lying on his bed. Further, defendant instructed the victim to sit with her legs crossed while she
was sitting on the couch, and defendant would tell the victim to “come here” to defendant’s bed

                                                -3-
before he began touching her while she was lying down in his bed. That testimony, taken
alongside the victim’s testimony regarding the places and the ways in which defendant touched
her, provided a basis from which a rational trier of fact could conclude that defendant attempted
to intentionally touch the victim for a sexual purpose. Therefore, defendant is not entitled to
relief on the basis that insufficient evidence was presented to the jury.

                                   III. JURY INSTRUCTIONS

       Next, defendant asserts that the trial court abused its discretion when it instructed the jury
according to M Crim JI 4.4 (Flight, Concealment, Escape or Attempted Escape) because there
was no evidence presented during trial that defendant moved from Michigan to Florida to avoid
prosecution.

        “Claims of instructional error are generally reviewed de novo by this Court, but the trial
court’s determination that a jury instruction is applicable to the facts of the case is reviewed for
an abuse of discretion.” People v Henderson, 306 Mich. App. 1, 3; 854 NW2d 234 (2014), citing
People v Dobek, 274 Mich. App. 58, 82; 732 NW2d 546 (2007). An abuse of discretion occurs
“when the trial court chooses an outcome falling outside” the range of principled outcomes.
People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003) (citations omitted).

        “The defendant bears the burden of establishing that the asserted instructional error
resulted in a miscarriage of justice.” People v Dupree, 486 Mich. 693, 702; 788 NW2d 399
(2010), citing People v Lukity, 460 Mich. 484, 493-494; 596 NW2d 607 (1999). A miscarriage of
justice occurs when “it is more probable than not that a different outcome would have resulted
without the error.” Lukity, 460 Mich. at 495.

        When reviewing jury instructions for error requiring reversal, this Court considers “the
instructions as a whole.” People v Richardson, 490 Mich. 115, 119; 803 NW2d 302 (2011),
citing People v Kelly, 423 Mich. 261, 270-272; 378 NW2d 365 (1985). “Even if somewhat
imperfect, instructions do not create error if they fairly present to the jury the issues tried and
sufficiently protect the defendant’s rights.” People v Bartlett, 231 Mich. App. 139, 143-144; 585
NW2d 341 (1998) (citations omitted). “ ‘A criminal defendant is entitled to have a properly
instructed jury consider the evidence against him.’ ” People v Armstrong, 305 Mich. App. 230,
239; 851 NW2d 856 (2014), quoting People v Riddle, 467 Mich. 116, 124; 649 NW2d 30 (2002).
“The jury instructions must include all elements of the crime charged, and must not exclude from
jury consideration material issues, defenses or theories if there is evidence to support them.”
Armstrong, 305 Mich. App. at 240 (citation and quotation marks omitted). “The trial court may
issue an instruction to the jury if a rational view of the evidence supports the instruction.” Id.

       Defendant argues that the trial court abused its discretion when it based a jury instruction
on M Crim JI 4.4 because there was no evidence that defendant fled Michigan to avoid
prosecution.

       During trial, the trial court included the following instruction based on M Crim JI 4.4:

       There has been some evidence that the defendant ran after he was accused of the
       crime. This evidence does not prove guilt. A person may run or hide for innocent
       reasons such as panic, mistake or fear. However, a person may also run or hide
                                                -4-
       because of a consciousness of guilt. You must decide whether the evidence is
       true, and if true whether it shows that the defendant had a guilty state of mind.

       Sergeant Matthew Paul Stringer of the St. Clair County Sheriff’s Department, testified
during trial that after the victim underwent a forensic interview in April 2010, Stringer attempted
to contact defendant by calling his telephone number with no response. Subsequently, Stringer
“received a package in the mail,” which contained “a packet of information and [Sergeant
Stringer] was advised to contact [defendant’s] attorney[.]”

        At some point in April 2010, Stringer did end up speaking with defendant “[o]ver the
phone” and told defendant he was “investigating a criminal sexual conduct investigation [sic]
against [defendant] and another individual.” Defendant “asked who that person was,” and
Stringer told defendant that he “did not feel comfortable talking to him any further over the
phone . . . .” Stringer asked defendant to “come down to the Sheriff’s Department for an
interview,” and defendant replied that he would not attend an interview without an attorney.
According to Stringer, defendant never came to the St. Clair County Sheriff’s Department for an
interview.

        During trial, defendant testified that he moved from Michigan to Florida in March 2010
due to his inability to find work in Michigan, and that he first learned of the allegations against
him at “the end of March” or the “beginning of April” when “the police showed up at [his] door”
at his home in Florida. However, defendant clarified that, while he was still in Michigan in early
March 2010, he provided a folder of paperwork to a “detective” who arrived at defendant’s home
after the “detective” told defendant that he “needed to come down” to talk about “a case.”
Additionally, defendant admitted that he “might be off” regarding “some of [the] dates”
mentioned in his testimony “by a week or so.”

         Notably, Sawdon testified that during her relationship with defendant, they had
previously moved from Michigan to Florida in 2005 when defendant “fled the police.” Sawdon
explained that defendant “lied to [her] and said he had a job down there [i.e., in Florida,] instead
of telling [Sawdon] he had warrants.” According to Sawdon, they moved back to Michigan in
2008. In addition, the record reveals that defendant’s own testimony indicated that he had some
contact with a “detective” before he moved from Michigan to Florida. Moreover, defendant
admitted that it was possible his recollection of the dates provided in his testimony could have
been inaccurate. Thus, even though defendant provided an innocent explanation for his move to
Florida, the timing of defendant’s move when viewed in conjunction with Stringer’s attempts to
contact defendant, defendant’s contact with a “detective” outside of his home in Michigan,
defendant’s equivocation about the accuracy of the dates he provided in his testimony, and his
previous move from Michigan to Florida in order to evade the police all provided evidence that
supported the giving of a jury instruction based on M Crim JI 4.4. Finding that the trial court
had a factual basis to give the objected to instruction, we are precluded from finding that the trial
court abused its discretion by giving the instruction M Crim JI 4.4. Consequently, defendant is
not entitled to relief on this issue.

                                 IV. LIFETIME MONITORING



                                                -5-
        Next, defendant contends that the trial court erred when it sentenced him to lifetime
electronic monitoring based on his convictions of attempted CSC-II. An issue is preserved for
appellate review when it is raised before and addressed and decided by a trial court. People v
Metamora Water Serv, Inc, 276 Mich. App. 376, 382; 741 NW2d 61 (2007), citing Hines v
Volkswagen of America, 265 Mich. App. 432, 443; 695 NW2d 84 (2005). Defendant did not
object to the imposition of lifetime electronic monitoring during sentencing. Therefore, this
issue is unpreserved for appellate review.

        Generally, this Court reviews questions of statutory interpretation de novo. People v
Konopka, 309 Mich. App. 345, 356; 869 NW2d 651 (2015) (citation omitted). However, because
defendant’s claim is not preserved, defendant must demonstrate that an error occurred, the error
was plain, and the plain error affected substantial rights to avoid forfeiture under the plain error
rule. People v Buie, 285 Mich. App. 401, 407; 775 NW2d 817 (2009), citing Carines, 460 Mich.
at 763. “The third prong requires a showing of prejudice, which occurs when the error affected
the outcome of the lower court proceedings.” People v Putman, 309 Mich. App. 240, 243; 870
NW2d 593 (2015), citing Carines, 460 Mich. at 763. “Reversal is warranted only when the plain,
forfeited error resulted in the conviction of an actually innocent defendant or when an error
‘seriously affect[ed] the fairness, integrity or public reputation of judicial proceedings’
independent of the defendant’s innocence.” Carines, 460 Mich. at 763-764, quoting United
States v Olano, 507 U.S. 725, 736-737; 113 S. Ct. 1770; 123 L. Ed. 2d 508 (1993) (quotation marks
omitted; alteration in original).

        “ ‘[T]he primary goal of statutory construction is to give effect to the Legislature’s
intent.’ ” People v Kern, 288 Mich. App. 513, 516; 794 NW2d 362 (2010), quoting People v
Osantowski, 481 Mich. 103, 107; 748 NW2d 799 (2008) (alteration in original). “ ‘The statute’s
words are the most reliable indicator of the Legislature’s intent and should be interpreted based
on their ordinary meaning and the context within which they are used in the statute.’ ” Kern, 288
Mich. App. at 516; quoting People v Lowe, 484 Mich. 718, 721-722; 773 NW2d 1 (2009). “An
unambiguous statute is enforced as written.” Kern, 288 Mich. App. at 516, citing People v
Holder, 483 Mich. 168, 172; 767 NW2d 423 (2009). “In general, ‘[s]tatutes that address the
same subject or share a common purpose are in pari materia and must be read together as a
whole.’ ” Kern, 288 Mich. App. at 517, quoting People v Harper, 479 Mich. 599, 621; 739 NW2d
523 (2007).

        In the context of CSC-II, MCL 750.520c(2)(b) provides: “In addition to the penalty
specified in subdivision (a), the court shall sentence the defendant to lifetime electronic
monitoring under section 520n if the violation involved sexual contact committed by an
individual 17 years of age or older against an individual less than 13 years of age.” Relatedly,
MCL 750.520n(1) provides in relevant part: “A person convicted under section 520b or 520c for
criminal sexual conduct committed by an individual 17 years old or older against an individual
less than 13 years of age shall be sentenced to lifetime electronic monitoring . . . .” MCL
750.520b pertains to first-degree criminal sexual conduct (CSC-I).

       However, “[a]ttempt is an inchoate offense, the punishment for which is provided in
MCL 750.92.” People v Johnson, 195 Mich. App. 571, 573; 491 NW2d 622 (1992). Moreover,
“attempt is a separate, substantive offense punishable under its own statute.” Id. at 575. MCL
750.92 provides a punishment for attempt offenses “when no express provision is made by law

                                                -6-
for the punishment of such attempt[.]” MCL 750.520c is silent regarding punishments for
attempted CSC-II.

        By its plain language, MCL 750.520n only pertains to convictions of CSC-I and CSC-II,
and MCL 750.520n is silent regarding convictions of attempted CSC-I or CSC-II. As there is no
language in MCL 750.92 pertaining to lifetime electronic monitoring, the trial court erred when
it sentenced defendant to lifetime electronic monitoring. 2 This error is plain, and the error
affected defendant’s substantial right to a valid sentence. As the imposition of an invalid
sentence affects the fairness, integrity, or the public reputation of judicial proceedings, we vacate
the portion of defendant’s judgment of sentence pertaining to lifetime electronic monitoring.

       Defendant’s convictions are affirmed, his sentences affirmed in part and vacated in part,
and the matter remanded to the trial court for the entry of an amended judgment of sentence
consistent with this opinion. We do not retain jurisdiction.



                                                                /s/ Kathleen Jansen
                                                                /s/ Kirsten Frank Kelly
                                                                /s/ Stephen L. Borrello




2
    In their appeal brief, the prosecution correctly concedes the error made by the trial court.


                                                   -7-